I If2-15
                                     IN    THE
                                                                    ORIGINAL
                         COURT OF    CRIMINAL APPEALS

                                    OF    TEXAS



                                                                 REC3V£D m

                               NO.   PD-I43-15
                                                                      OCT 29 2015

                                                                • i.^c*'' '>'} ^rvs'.^ fr^-I s-> -\t/


                              RAMON PADILLA,
                                 Appellant


                                                         COURT OF CRIMINAL APPEALS
                                                                   OCT 29 2C<5
                              STATE OF TEXAS,
                                                               Abel Acosta, Clerk
                                    Appellee




         ON REVIEW FROM   THE EIGHTH DISTRICT COURT OF      APPEALS,
              EL PASO,   TEXAS IN APPEAL NO.      08-12-00234-CR




               PRO SE PETITION FOR DISCRETIONARY REVIEW




                                                   RAMON PADILLA
                                                   APPELLANT    PRO SE
NO ORAL ARGUMENTS REQUESTED
                                                   TDCJ-ID #    1809857
                                                   SMITH UNITi
                                                   1313 CR 19
                                                   LAMESA, TX        79331
                             JUDICIAL   NOTICE



       The Appellant wishes for this Court of Criminal Appeals to take

Judicial Notice of the followinq,    regarding the Reporter's Record.

       Upon receiving the Reporter's Record from the El Paso District Clerk

prepared bv Court Reporter Mary Elizabeth Bonney, Appellant began an

immediate review.    Alonq with his recollection of testimonv he heard

and what the Reporter took, the Appellant has noticed several omissions

acrmiSESported/transcribed testimony/ specifically of the complainant
Laura Diaz-Padilla. An example of such omission/misreported/transcription
was:    Laura testified at trial during direct examination by prosecutors

of specific places of business in which she and Appellant shopped at

and/or made purchases, including K-Mart, a dollar store- Church's, and
Dominos, while also giving a detailed list of items purchased. However,

when reviewing the Reporter's Record, there is no such testimony from

Laura. See 4RR 198-202. Laura was cross-examined about these shopping

events by defense counsel. See 5 RR 50-51;55 - Defense counsel would not

have been able to cross-exam on such, if such was not mentioned during

direct    examination.
                                        i

       The Court Reporter used machine shorthand, as stated on Reporter's
Records* but she also used audio recording equipment, witnessed by the

Appellant with numerous tape cassettes.

       While Appellant onlv had a limited period of time to review the
Records, he is very concerned there are other instances of omissions or
transcription. Another concern is if this was omitted, the effect it
played on the jury durinq deliberations, especiallv on Count IV - Agg.
Kidnapping charge, considering the jury asked for testimony.
       Appellant believes the Reporter's Record out forth throuqhout this
Appellate process is NOT the complete and accurate record of all the
 testimony and actions that took place during trial in this cause.
   Appellant asserts that this incomplete record has hindered the
ability of appellate counsel from potentiallv presenting all possible

grounds for review, including sufficiency of the evidence.
   Unless there is eomparasions between the audio recordings and the
written transcripts, this issue will not be settled and it will leave
open the possibility that appellant was not afforded his Due Process
Right to a proper appellate process.
             IDENTITY OF PARTIES,    COUNSEL       AND TRIAL JUDGES




APPELLANT:                   RAMON       PADILLA
                             TDCJ-ID #          1809857
                             Smith       Unit
                             1313 CR 19
                             Lamesa* Texas           79331


APPELLATE    COUNSEL;        M."MATEO"          DEKOATZ
                             PO    Box    1886
                             Ei Paso,       Texas        79950

TRIAL   COUNSEL:             SERGIO GONZALEZ
                             2116    Abril       Drive
                             El Paso,       Texas        79935




APPELLEE:                    STATE OF       TEXAS


APPELLATE    COUNSEL:        JAIME       ESPARZA
                             El Paso County District Attorney
                             500    E.    San    Antonio,    RM.    201
                             El    Paso,    Texas        79901


TRIAL   COUNSEL:             GAY    PULNER
                             Asst. District Attorney
                             500    E.    San Antonio.       Rm.    201
                             Elc-Paso,      Texas        79901



TRIAL   JUDGE:               BON.    ANGIE JUAREZ          BARILL
                             346th       District    Court
                             500       San Antonio, 7th Floor
                             El    Paso, Texas  79901
                                 TABLE OF CONTENTS
    IDENTITY OF .PARTTpq     „     •
                           ' CGUNSEL' ^              JUDGE....:           •
    TA3LE OF CONTENTS        ,                                            *
    INDEX OF AUTHORITIES..-. [[                     ""         '"" *V'**Ai
   STATEMENT OF CASE.                                *             *'* -*2
   STATEMENT OF PROCEDURAL
                PRorprnTo        HISTORY                     ''- ••••V. 2-
  GROUNDS FOR REVIEW.                                              V 3
  ARGUMENT                                    "*•        *          " 4

   W' 1 DID THE APPELLANT rec^vp t
   OF TRZAL OOCUSEL WHEN TOIal -              ^ ^ ^^^
  P^UDICIAL AND IMPRC^r^^ ^                          « «* TO
 — — «, ZNNCX:^"^.:^ ""
 N0- 2 DID THE tdtat ^                               *                5

 BY FORCING JfJR, ^^ A^S^^* *«*
 THE COULD LEAVE? ......   ^IS10N OF SOME KIND BEFORE „
                                       *••.                          a
PRAYER .......

APPENDIX
                       INDEX OF AUTHORITIES
                                                  Page

                                                    8



                                                    8,9




•Gh«%l i'T£ii *"•»*•'->"™™" »o«'""                      8,9




                                                        9
. OROZCO v ^EX^.-**oo"s*Ct!"i095*U969r
     394 U.S. i2.6, by b-^- /
                                              .         6

•"""sre^rs™" •liu'.iiii'.ip^" 2006;
                                                         6
    wt(1TAMS V STATE. •••            iQft,\
'      662 S.W-2d 344 (Tex.Crim.App-.198^j
                             STATEMENT   OF   CASE




     Appellant, Ramon Padilla, was charged by a four-count indictment for

Aggravated Assault, Aggravated Assault Family Violence, Obstruction and Aggravated

Kidnapping relating to a marital relationship and relevant matters.

     A trial before a jury found the Appellant guilty of Obstruction and the

Aggravated Kidnapping. The Judge assessed punishment at 20 and 30 years of

confinement, respectively, after finding enhancements true.
                   STATEMENT OF   PROCEDURAL   HISTORY




     Appellant, after being convicted, filed a notice of appeal and

appointed appellate counsel filed Appellant's brief on March 14,

2015. The State subsequently filed its opposing brief.

     The Eighth District Court of Appeals, El Paso, Texas, on August
12, 2015 issued its opinion.. The opinion written by Chief Justice
McClure with a panel that included JJ. Rodriguez and J. Rivera (who

did not participate) affirm the judgment of the trial court as

modified to reflect trial court's finding that enhancement paragraph
to   be   true.
                              GROUNDS FOR REVIEW




1.    DID THE APPELLANT RECEIVE INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL

      WHEN TRIAL COUNSEL OPENED THE DOOR TO PREJUDICIAL AND       IMPROPER

     'EXTRANUOUS OFFENSE EVIDENCE DURING GUILT AND INNOCENCE PHASE?




2.-DID THE TRIAL COURT WHEN IT ISSUED AN ALLEN CHARGE TO THE

     DEADLOCKED JURY COMMIT REVERSIBLE ERROR BY FORCING JURY TO

     REACH A   DECISION OF   SOME KIND BEFORE THEY COULD LEAVE?


     DOES AN ACT OF COERCION BY THE COURT RENDER A JURY'S VERDICT

     INVOLUNTARY,     MUCH AS AS ACT OF COERCION 3Y LAW ENFORCEMENT
     RENDERS   A   PLEA OR STATEMENT INVOLUNTARY AND INADMISSIBLE?
1.   DID THE APPELLANT RECEIVE      INEFFECTIVE ASSISTANCE OF       TRIAL     COUNSEL
     WHEN TRIAL COUNSEL OPENED THEL DOOR TO PREJUDICIAL AND IMPROPER
     EXTRANEOUS OFFENSE EVIDENCE DURING GUILT AND INNOCENCE PHASE?



     The victim,    Laura Diaz-Padilla (Diaz) , testified that problems arose

in the marriage because Appellant refused to get a job and he became

because-she nagged him about it. As a result of these problems, the

both allegedly wanted to break up.

     Trial counsel during cross-examination of Diaz pursued the theory

that Diaz was anqrv       and determined to have her revenge against Appellant

for wanting to divorce Diaz.        is

     As evidence of that theory trial counsel asked Diaz about the

relationship before they separated. The following exchange occurred:

     Counsel: And. you stated it was pretty much nagging both ways when you
              broke up?
     Diaz:    Right- Yesi sir.
     Counsel: And other than that, was there any other reason besides that
              you stated?
     Diaz:    No.

     Counsel: Okay. No violence before that?
     Diaz:   Yes,   there was.

                                     (5 R.R.   5)

     Trial counsel, who knew the issue of domestic violence or family-

violence is very emotional. However, the record indicates.by trial

counsel's own comments he did not research the topic of             extraneous

evidence and avoid openinq the door. See %R.R. 91-95.

     The State later on re-direct questioned Diaz regarding the extraneous

offenses. Trial cousnei objected but the court ruled that trial counsel

opened the door. The State then began to elicit extraneous offense
evidence testimony from Diaz.        5R.R. 98-101.

     Trial counsel repeatedlv opened the door to evidence that established

violent behavior from Appellant towards Diaz. Given the inherently
prejudicial nature of extraneous offense evidence,            the fact that this

character of evidence would not have been otherwise admissible by the

State durinq quilt/innocence, and the fact that the jury would later

be invited to consider Appellant's foregone opportunity to controvert

the allegations,   it is clear   that    trial   counsel   acted in a deficient

manner.



    Appellant's entire case rested on casting doubt upon the credibility

of Diaz. By opening the door, trial counsel allowed Diaz to testify
about other acts of violence in the relationship,           whether true or not.

There could have been no reasonable trial strateqy for trial counsel

to elicit and open the door to the extraneous offense evidence and

alleged instances of "bad acts",        especially considerinq the fact that

Appelllant did not take the stand.

   this Court held that defense counsel rendered deficient performance

by intentionally elicitina and onening the door to otherwise inadmiss

ible and clearly prejudicial evidence- See ROBERTSON v STATE, 187S.W-3d
475,484-86 (Tex.Crim.Apo. 2006); GRACIAv STATE, 308 S-W -3d 62,67-69 (Tex.

App.-San Antonio 2009, no- pet).
    In EX PARTE MENCHACA. 854 S -W-. 2di28,132-33 (Tex.Crim- App - 1993),

this Court held that where defense turned on defendant's credibility

there could be no strategic basis for allowinq jurv to hear defendant
had prior convictions for same offense for which he was beinq tried
and concluding counsel rendered ineffective assistance.
    Any extraneous offense evidence is inherently prejudicial,
especially assualtive behavior aqainst family members. See WILLIAMS v
STATE, 662 S.W.2d 344.346(Tex.Crim.App. 1983).

    However,   the appellate court failed to follow this Court's

opinions and held that trial counsel was not ineffective- Such a
conclusion is.contrarv to established precedent of the Supreme Court

of   the United States and this   Court   of Criminal Appeals,   as presented

herein. Such a ruling by the appellate court warrants the Court of

Criminal Appeals to assert its judicial and supervisory powers to
correct appellate court's ruling, by finding that trial counsel was

ineffective for intentionally opening the door to extraneous offense

evidence that was prejudicial and improper.during guilt and innocence

phase of the trial.
2.    DID THE TRIAL COURT WHEN IT ISSUED AN ALLEN CHARGE TO THE DEADLOCKED
      JURY COMMIT REVERSIBLE ERROR BY FORCING JURY TO REACH A DECISION
      OF    SOME   KIND?

      DOES AN ACT OF COERCION BY THE COURT RENDER A JURY'S VERDICT
      INVOLUNTARY, MUCH AS AN ACT OF COERCION BY LAW ENFORCEMENT RENDERS
      A    PLEA OR STATEMENT INVOLUNTARY AND INDAMISSIBLE?


      After hearinq the testimony and evidence presented bv the parties,

the jury deliberated for about 5 hours when it sent a note to the Court

indicatiha the iury was at an impass. The jury was hunq on Counts I and

IV,   had no verdict for County II and reached a verdict on Count III-

C RR 92-94. The Court ctave a simple instruction to look at the evidence

and testimony again-

      The jury sent a second note much later that stated:

      "Dear Judge, We have all aqreed we are divided with no oossibility
      of reachinq an agreement (unanimous)."
                                            6 RR 95 .


An Allen Charge (.6RR95) was requested, which the Court gave with a

final order stating;

      "With that, we will stand adiourned, until you nave reached a
      unanimous verdict."
                                6 RR 95-97.


      An Alien1 Charge is unduly coercive and therefore improper only

if it pressures jurors into reaching a particular verdict or improperly

conveys the court's opinion of the case. ARREVOLO v STATE, 439 S-W.2d
569,571 (Tex-Crim.App. 1973) . The primary inquiry is the coercive effect

of such charqe on juror deliberation in its context and under all

circumstances. HOWARD v STATE, 941S.W.2d 102,123 (Tex.Criffl.App. 1996).

      The jury was unanimous and in complete aqreement they could not

reach a verdict, yet the Court essentially responded that the iury
must agree or be forever adjourned.


fn. 1: ALLEN v UNITED STATES, 164U.S. 492, 17 S. Ct. 154 (1896)




                                       3
That instruction stands in marked contrast to the instruction in ALLEN.

The statement that the court will adjourn until a unanimous verdict is

reached implies that the failure to reach a unanimous verdict will

either result in or constitute a perpetual adjuornment. For juror

members that's very coercive, especially on ones who have.young children

and   families.

      Yet,   as this Court stated in HOWARD,   the primary inquiry is the

ia the coercive effect of such charge on juror deliberations.        The only

way a proper inquiry can take place is to ask the jurors, themselves.

The Appellant submitted an affidavit from the jury foreperson, which

provides an insight to how the ALLEN Charge was received. However,          the

appellate court refused to acknowledge juror affidavit because of not

recognizing so-call hy-bred representation, even though the Texas

Constitution provides for such. Nor would the appellate court recognized

the affidavit because the Rules of Evidence prohibits such.

      The coercive ALLEN Charge when given by the court is an act of

coercion,    as this Court ruled in ARREVOLO.   If this still is true.

Appellant wonders how any act or decision made after can be considered

voluntary and admissible. The Supreme Court of the Unitea States has

deemed coerced confessions involuntary and inadmissible that required

conviction to be overturned-     See MIRANDA y ARIZONA,   384 U.S. 436,   86S.Ct.

1602 (1966) ; OROZCO v TEXAS, 394 U.S. 328, 89 S'.Ct. 1G95 (1969) and many

others. This Court has adopted the U.S. Supreme Courts rulings.

      Thus it is reasonable to conclude that coercive statements to a

-jury, who acts on such coercion/ is then involuntary and deemed
inadmissible, warranting any conviction as result of ALLEN Charge to

be   overturned.




                                         a
      So the question begs, if the primary inquiry is the effect of the

ALLEN Charge; which is coercive, on the jury; how can a person prove

such if the courts will not acknowledge affidavits from juror members?

This is an issue this Court of Criminal Appeals needs to consider and

establish an even-biased review of ALLEN Charqe and how such effect's

juror deliberations;   how appellants can support such claims if Rules

of Evidence allows courts to ignore juro affidavits?

      It should also be considered that   if   a defendant's   statements or

his plea is coerced, such is involuntary and inadmissible and conviction

is overturned. Would not,   a jury's verdict that is subject to a coercive

charge be an involuntary verdict,thus be overturned? How is it an act

of coercion by law enforcement violate constitutional rights, but an

act   of coercion by a court does not?

      Appellant beieives this Court of Criminal Appeals should assert

its authority and review such issue in which constitutional rights are

involved where such will give guidance to the lower courts in Texas.




                                    to
                                  PRAYER




g„»t. tl.1. petition for «.cr«io»«Y ««""• « ^
justice.
                                                Respectfully Submitted

DATED: /£? E^L
                                                Ramon Padilla
                                                Appellant Pro Se
                                                TbCJ-ID * 1809857
                                                 Smith Unit
                                                 1313 CR 19
                                                 Lamesa, Texas     79331




                           CERTIFICATE OF SERVICE

      I, Ramon Padilla, declare under penalty of perjury, that
 the foreaoinq is true and correct, and further certify that
 a true and correct copy has been served upon:
                    •
 Jaime Esparza, El Paso -, 4- TWat-i-iri-
                        County            Attorney, 500 E. San Antonio, RM 201
                               District Attorney,
     El PAso, Texas 79901; and
 State Prosecuting Attorney, at his current address, Austin, fexa,,
 by placing in the Smith Unit/TDCJ Prison Legal Mail Svstem on this the          day


 of October, 2015.


                                                   Ramon Padilla
                                                   Appellant Pro Se
                                                   TDCJ-ID f 1809857
                                                   Smith -Uwit
                                                   Dawson CountY/ Texas
APPENDIX
                                  COURT OF APPEALS
                             EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS



RAMON PADILLA,                                             No. 08-12-00234-CR
                     Appellant,                                 APPeal from
                                                            346th District Court
v.



THE STATE OF TEXAS,                                       °fE1 Pas0 County'Texas
                      Appellee.                 §           (TC #20110D02154)
                                                §

                                       OPINION

      Ramon Padilla appeals his convictions of obstruction (Count III) and aggravated
kidnapping (Count IV), enhanced with aprior felony conviction. Following the jury's finding of
guilt on Counts III and IV, the court impliedly found the enhancement paragraph true and
assessed Appellant's punishment at imprisonment for aterm of twenty years on Count III and a
term of thirty years on Count IV. We modify the judgment to reflect afinding of true to the
enhancement paragraph and affirm the judgment as so modified.
                                   FACTUAL SUMMARY

       Laura Diaz-Padilla and Appellant married in 2010 and separated in February of 2011.
 Appellant moved out ofLaura's.house and she continued to live there with her sons who were 8,
 16, and 18 years ofage. Laura continued to see Appellant occasionally after they separated and
 he spent the night with her acouple oftimes.
       On the evening of March 4, 2011, Appellant went to Laura's house with his clothes and
announced that he was moving back into the house with her. He also told her that he would take
her out to the movies that night. Laura already had plans to go out with a friend, Eva, but she
agreed to go to the movies with Appellant. Laura sent a text message to Eva to cancel their
plans. Appellant was extremely jealous and generally did not allow Laura to communicate with
her friends. When Eva replied to Laura's text, Appellant became angry because he believed Eva
was "covering up" for Laura. Appellant told Laura she needed to change her telephone number
and he left the house. Laura changed hertelephone number as Appellant requested.

       Later that same evening, Laura called Appellant. She became upset when she realized
Appellant was in a bar. Laura hung up and decided to go out with Eva anyway. They went to a
bar and had drinks. Eva went home and Laura went to a second bar to meet another friend,

Jessica. While waiting for Jessica, Laura started playing pool with a man. Appellant walked
into the bar and saw Laura playing pool. He smiled at her and walked back out of the bar. A
 few minutes later, he walked back in and introduced himself to the man at the pool table and
 identified himself as Laura's husband. Appellant called Laura a whore and left the bar. Laura

 knew he was angry so she left a few minutes later. When she got out to the parking lot, she
 discovered that she could not get into her car because someone had broken all of the door
 handles. Appellant drove up and told her to "see ifthat guy can open up your door." Appellant
 then told her that he could fix her doors but he needed to get his tools from storage. Laura got

 into Appellant's truck and left with him.
        Laura became frightened when Appellant turned in the opposite direction from the

                                               -2-
storage unit. Appellant began pulling Laura's hair and punching her in the face while telling her

he was going to take her into the desert and kill her. Laura dialed 911 on her cell phone but
Appellant took it from her and threw it out the window.1 Appellant continued to punch Laura's
face and head. She attempted to calm Appellant by telling him she loved him and to just let her

out of the car, but he said that if he let her go she would call the police. He also told her that he

would kill her sons if she called the police. Appellant drove out to a deserted area and stopped.

He got on top of Laura and began choking and punching her while Laura pleaded with him to
stop and let her go. Appellant was concerned that Laura would not be able to explain her injuries
but he finally agreed to take her back home. Appellant told her that she needed to walk straight
to her bedroom and not talk to her boys so they would not see her injuries. While they were

driving back, Appellant continued to question Laura about the man at the bar and he suddenly
turned the truck around and returned to the deserted area while telling her that he did not kill her

the first time but he was going to kill her now. Appellant held Laura by the hair and beat her
with a thin metal bar while questioning her about the man at the bar. He dragged her by the hair

out of the truck and began kicking and punching her. He also tried to stab her in the chest with
 the metal bar.     Appellant finally stopped assaulting Laura when he saw some headlights

 approaching them. Fearful that Appellant would kill her if she tried to run, Laura got back into
 the truck. Appellant repeated histhreats to kill Laura's sons if she called thepolice.
         Appellant took Laura back to her house and they went to her bedroom. The two older
 boys were asleep in their rooms but Laura's youngest son and her two nephews were asleep in
 Laura's bed. Appellant suddenly became angry because he claimed he could smell marihuana
 1 The State introduced into evidence a recording ofthe911 call received at 1:46 a.m. onMarch 5,2011.
                                                      -3-
smoke coming from her oldest son's bedroom. Appellant went into Brian's room and woke him
up to search his bedroom and car. Laura's son, Chris, woke up and walked over to Laura. Chris
"freaked out" when he saw Laura's face.2 Fearful for Brian, Laura went downstairs and heard

him arguing with Appellant. Brian came back inside and called 911 after seeing Laura's face
because it was evident she had been beaten. Laura lied to the boys and told them she had gotten

into a bar fight. Appellant ordered Laura to get into his truck and leave with him. Laura did so
in orderto get Appellant awayfrom her children.

        Appellant drove Laura back to the bar and opened her car door so she could get her purse.
He then drove her to the parking lot of an apartment complex where they stayed until dawn.
Appellant's truck was almost out ofgas, so they drove back to the bar and got into Laura's car.
They later went to a motel and got a room. Appellant apologized to Laura for damaging her car
and throwing away her phone, but he refused to let her go. He let her use a pay phone to call one
of her sons to let him know she was okay. She did not tell Chris she needed help because

 Appellant was standing by her. They returned to the motel room and spent the night. The
 following day, they went to a different motel. Once again, Appellant let Laura use apay phone
 and she called hersister. Laura lied to hersister that she had gotten into a barfight and would be
 home that evening. They spent the night at the motel and Appellant let Laura return home the
 following day, but he expected her to meet him later. Laura continued to lie to her family about
 how she had been injured because she believed Appellant would carry out his threats. During
 the subsequent days, Appellant called Laura frequently to check up on her.
         Appellant texted Laura and told her that he was in the hospital and having surgery to
 2 The State introduced several photographs depicting the injuries to Laura's face and body.
                                                        -4-
repair a cut on his finger. Laura went to the hospital to confirm he was there. Feeling safer

because he was in the hospital, Laura spoke to her pastor about what had happened. After

speaking with her pastor, Laura telephoned her sister to tell her the truth and she then filed a

report with the Sheriffs Department.

       An El Paso County grand jury returned an indictment against Appellant alleging he

committed aggravated assault (Count I), assault family violence by strangulation (Count II),

obstruction (Count III), and aggravated kidnapping (Count IV). Thejury acquitted Appellant of

Counts I and II but found him guilty of obstruction and aggravated kidnapping.

                                        JURY ARGUMENT


       In his first issue, Appellant contends that the prosecutor made an improper jury argument

by commenting on his failure to testify and the trial court erred by denying his motion for
mistrial. The State initially responds that Appellant waived the complaint because he did not

request a mistrial until after the jury had returned its verdicts.

        In his opening statement, defense counsel asserted that the evidence would show that

Appellant refused to reconcile with Laura and she fabricated the entire story to get revenge
against him.     Appellant cross-examined the State's witnesses but he did not present any

witnesses during guilt-innocence. During closing argument, the prosecutor emphasized that

Appellant had an absolute right to not testify and the jurycould not hold that against him, but she
 also told the jury that Appellant had a right to present evidence if he chose to do so. Defense
 counsel focused his closing argument on Laura's credibility and the absence of physical evidence

 linking Appellant to her injuries. During rebuttal, the prosecutor made the following argument:
        There are links in the evidence between the weapon that he used, the shirt that's
        torn, and Laura with her injury in the middle of her chest and her neck. Defense
        counsel would have you believe that those injuries were from a bar fight.

        Well, sure, they could have been from a bar fight. And they could have been
        from her running into a wall, or skate boarding and falling down on her face, or a
        gajillion different things could have caused those injuries, yes. But was any
        evidence brought to you to suggest that that was —

The trial court sustained defense counsel's objection and instructed the jury to disregard the

prosecutor's statement last statement about the evidence brought to the jury. Appellant did not

request a mistrial until after the jury had returned its verdicts. The trial court denied the motion

for mistrial.


        To preserve error regarding improper jury argument, a defendant must (1) make a timely

and specific objection; (2) request an instruction that the jury disregard the statement if the

objection is sustained; and (3) move for a mistrial if the instruction is insufficient to remove the

prejudice resulting from the argument. Tex.R.App.P. 33.1(a); Cruz v. State, 225 S.W.3d 546,

548 (Tex.Crim.App. 2007). The motion for mistrial must be timely, that is, it must be made as

soon as the grounds for the mistrial become apparent. Griggs v. State, 213 S.W.3d 923, 927

(Tex.Crim.App. 2007).

        The trial court sustained Appellant's objection and instructed the jury to disregard.

Consequently, the only adverse ruling suffered by Appellant is the denial of his motion for

mistrial. See Hawkins v. State, 135 S.W.3d 72, 76-77 (Tex.Crim.App. 2004). Appellant did not

move for a mistrial when the grounds first became apparent, that is, when the trial court

instructed the jury to disregard the prosecutor's argument. His motion for mistrial made after the

jury had rendered its verdicts was untimely and failed to preserve his complaint for our review.

                                                -6-
See Griggs, 213 S.W.3d at 927 (motion for mistrial related to witness's testimony was untimely

where it was not made until after the witness had finished testifying). Issue One is overruled.

                                INEFFECTIVE ASSISTANCE

       In Issue Two, Appellant argues that his trial attorney rendered ineffective assistance of

counsel by "opening the door" to extraneous offense evidence and by failing to offer any

witnesses or evidence during the punishment phase. Appellant filed a motion for new trial but it

did not address his ineffective assistance of counsel claim.

                                        Standard ofReview

        To prevail on a claim of ineffective assistance of counsel, Appellant must show that: (1)

his attorney's performance was deficient; and that (2) his attorney's deficient performance

prejudiced his defense. See Smith v. State, 286 S.W.3d 333, 340 (Tex.Crim.App. 2009), citing

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Under the

first prong, the attorney's performance must be shown to have fallen below an objective standard

of reasonableness. Perez v. State, 310 S.W.3d 890, 893 (Tex.Crim.App. 2010); Thompson v.

State, 9 S.W.3d 808, 812 (Tex.Crim.App. 1999). Namely, Appellant must prove that his

 attorney's conduct fell below the professional standard. Perez, 310 S.W.3d at 893; Mitchell v.

 State, 68 S.W.3d 640, 642 (Tex.Crim.App. 2002). Under the second prong, Appellant must

 establish that there is a reasonable probability that but for his attorney's deficient performance,

 the outcome of his case would have been different. See Strickland, 466 U.S. at 694, 104 S.Ct. at

 2069; Thompson, 9 S.W.3d at 812. "Reasonable probability" is that which is "sufficient to

 undermine confidence in the outcome." Strickland, 466 U.S. at 694, 104 S.Ct. at 2068; Jackson


                                                 -7-
v. State, 973 S.W.2d 954, 956 (Tex.Crim.App. 1998). If the two-pronged test is not satisfied the

ineffective assistance of counsel claim is defeated. Rylander v. State, 101 S.W.3d 107, 110-11

(Tex.Crim.App. 2003).

       On review, we presume that the attorney's representation fell within the wide range of

reasonable and professional assistance.      Mallett v. State, 65 S.W.3d 59, 63 (Tex.Crim.App.

2001), citing Tong v. State, 25 S.W.3d 707, 712 (Tex.Crim.App. 2000). Ineffective assistance

claims must be firmly founded in the record to overcome this presumption. Thompson, 9 S.W.3d

at 813.     In most cases, this task is very difficult because the record on direct appeal is

undeveloped and cannot reflect the failings of trial counsel. Id. at 813-14. When the record is

silent and does not provide an explanation for the attorney's conduct, as in the instant case, the

strong presumption of reasonable assistance is not overcome. Rylander, 101 S.W.3d at 110-11.

We do not engage in speculation to find ineffective assistance when the record is silent as to an

attorney's strategy at trial. Robinson v. State, 16 S.W.3d 808, 813 n.7 (Tex.Crim.App. 2000).

Accordingly, when the record does not contain evidence of the reasoning behind trial counsel's

actions, trial counsel's performance cannot be found to be deficient. Rylander, 101 S.W.3d at

110-11; Jackson v. State, 877 S.W.2d 768, 771 (Tex.Crim.App. 1994).

                                    Extraneous Offense Evidence

          Appellant first argues that defense counsel was ineffective because he opened the door to

admission of the evidence that he punched Laura in the face a few weeks before they separated.

The State replies that the extraneous offense evidence was also admitted to rebut Appellant's

defensive theory that the complainant had fabricated her allegations against Appellant because he


                                                 -8-
refused to reconcile with her.

       Defense counsel informed the jury during his opening statement that Laura had

"adamantly fought" against the divorce from Appellant, and when he filed for divorce, she

became angry. He further argued that Laura was not terrified, she was angry and determined to

have her revenge against him for wanting to divorce her.

       The complainant testified that problems arose in the marriage because Appellant refused

to get a job and he became unhappy because she nagged him about it. As a result of these

problems, they both wanted to break up. During his cross-examination of Laura, defense counsel

asked her about the relationship with Appellant before they separated. The following exchange

occurred:


        [Defense counsel]: And you stated it was just pretty much nagging both ways
        when you broke up?

        [Complainant]: Right. Yes, sir.

        [Defense counsel]: And other than that, was there any other reason besides that
        you stated?

        [Complainant]: No.

        [Defense counsel]: Okay. No violence before that?

        [Complainant]: Yes, there was.

 After the complainant's testimony concluded, the prosecutor informed the trial court that she

 intended to offer evidence of Appellant's prior acts of violence against Laura. The prosecutor

 relied on two specific theories for admission of this evidence: (1) to rebut Appellant's defensive

 theory that Laura had fabricated the story because she was angry at him for refusing to reconcile
with her; and (2) defense counsel opened the door by asking Laura if Appellant had previously

been violent with her. The trial court admitted the evidence under both of these theories. Laura

subsequently testified that Appellant had pulled her hair and punched her in the face a couple of
weeks before they separated and he moved out of the house. This incident was part of the reason

for the separation. Evidence of other crimes, wrongs, or acts is not admissible to prove the
character of a person to show action in conformity therewith. Tex.R.Evid. 404(b). But it may

be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan,

or knowledge. Id. Rebuttal of a defensive theory is one of the "other purposes" for which
extraneous offense evidence may be admitted under Rule 404(b). Williams v. State, 301 S.W.3d
675, 687 (Tex.Crim.App. 2009); Powell v. State, 63 S.W.3d 435, 439-40 (Tex.Crim.App. 2001).

This includes rebutting the defensive theory that the complainant fabricated the allegations

against the defendant. See Bass v. State, 270 S.W.3d 557, 563 (Tex.Crim.App. 2008)(holding
that extraneous-offense evidence is admissible to rebut a defensive theory of fabrication or

"frame-up"). A defendant's opening statement may open the door to admission of extraneous
offense evidence to rebut a defensive theory raised in the opening statement. See Bass, 270
S.W.3d at 563; Coutta v. State, 385 S.W.3d 641, 663 (Tex.App.--El Paso 2012, no pet.).

        For Appellant to prove his attorney rendered deficient performance, he must show that
 trial counsel opened the door to admission of otherwise inadmissible evidence. The evidence in
 question was admitted under two distinct theories but Appellant's ineffective assistance of
 counsel claim is restricted to only one of those theories. By failing to show that the evidence
 was inadmissible under the alternate theory, Appellant has not carried his burden of establishing


                                               -10-
that his attorney rendered deficient performance at trial.

                           Failure to Present Evidence on Punishment

       Appellant next alleges that trial counsel was ineffective because he failed to call any
punishment witnesses. Appellant did not raise the ineffective assistance of counsel claim in his
motion for new trial. Thus, the record is silent regarding counsel's trial strategy and we must

presume counsel provided Appellant with reasonably effective assistance of counsel during the
punishment phase. The failure to call witnesses generally does not constitute ineffective
assistance of counsel without a showing that the witnesses were available to testify and thattheir

testimony would have benefitted the defendant. Perez, 310 S.W.3d at 894; Gate v. State, 124
S.W.3d 922, 927 (Tex.App.-Amarillo 2004, pet. refd), citing Butler v. State, 716 S.W.2d 48, 55
(Tex.Crim.App. 1986). During closing argument in the punishment phase, defense counsel
stated that Appellant's family was present in the courtroom to support him, but "out of respect,
they pretty much stayed away." The record does not reflect who was available to testify on
 punishment or that the testimony would have benefitted Appellant. On this record, we find that
 Appellant has failed to establish his ineffective assistance ofcounsel claim. See Badillo v. State,
 255 S.W.3d 125, 130 (Tex.App.~San Antonio 2008, no pet.)(appellant failed to establish
 ineffective assistance based on allegation of failure to call witnesses where appellant failed to
 show that the witnesses were available to testify and theirtestimony would have benefitted him).

 Issue Two is overruled.

                              COMMENT BY THE TRIAL COURT

         In his third issue, Appellant asserts that the trial court erred by making a comment which

                                                 -11-
"incorrectly and coercively" instructed the deadlocked jury. After several hours of deliberations,

the jury sent out a note indicating they had reached a verdict on Counts II and III but they were

hung on Counts I and IV. The trial court sent the jury a note and instructed them to look at the

evidence. Thejury later sent out another note stating they were still deadlocked on Counts I and

IV. Both the State and defense requested the court to submit a written Allen charge3 to the jury.
The trial court brought the jury into the courtroom and provided the jury with that instruction.

The trial court also made the following comment: "With these additional instructions, you are

requested to deliberate in an effort to arrive at a verdict that's acceptable to all members of the

jury if you can do so without violence to your conscience. Do not violate your conscience, but

continue to deliberate. With that, we will stand adjourned untilyou have reached a unanimous

verdict:'    [Emphasis added].         Appellant argues that the highlighted comment effectively

instructed thejury "that [they] must agree or be forever adjourned." Appellant did not object to

the comment and he did not request an instruction to disregard or a mistrial.

         Ordinarily, a complaint regarding an improper judicial comment must be preserved at

trial. Unkart v. State, 400 S.W.3d 94, 98 (Tex.Crim.App. 2013). This is accomplished by

making a timely and specific request, objection, or motion in the trial court and obtaining an

adverse ruling from the trial court.             Tex.R.App.P. 33.1.         The "traditional and preferred

 procedure" for preserving error is to (1) object when it is possible, (2) request an instruction to

 disregard if the prejudicial event has occurred, and (3) move for a mistrial if a party thinks an

 instruction to disregard was not sufficient. Unkart, 400 S.W.3d at 98-99, quoting Young v. State,

 137 S.W.3d 65, 69 (Tex.Crim.App. 2004). In a case where a timely objection would not have

 3 Allen v. United States, 164 U.S. 492,17 S. Ct. 154,41 L.Ed. 528 (1896).
                                                      -12-
prevented the error and an instruction to disregard would not have cured the harm flowing from
the error, a party may skip the first two steps and request a mistrial. Unkart, 400 S.W.3d at 99.
       Appellant concedes that he did not object when the trial court made the comment in
question. Citing Young v. State, 137 S.W.3d 65 (Tex.Crim.App. 2004) and Barnett v. State, 189
S.W.3d 272 (Tex.Crim.App. 2006), Appellant maintains he is excused from objecting because he

could not have foreseen that the trial court would make the comment. In Young, the Court of

Criminal Appeals addressed whether a defendant can preserve error by moving for a mistrial
without first making an objection and requesting an instruction to disregard. Young, 137 S.W.3d
at 67. The court observed that a party is not always required to follow the traditional sequence of

objecting, requesting an instruction to disregard, and moving for a mistrial. Id., 137 S.W.3d at
69. "The essential requirement is a timely, specific request that the trial court refuses." Id. The
court held that the defendant, who did not first object and request an instruction to disregard,

preserved error by moving for mistrial after the trial judge engaged a potential juror in
conversation about her experiences as to truthfulness of children. Id. at 71-72.

        In Barnett, the issue before the Court of Criminal Appeals was whether a defendant

 forfeits his complaint on appeal that thetrial court gave thejurya coercive oral Allen charge if he

 failed to object to the court's earlier improper polling of the jury. Barnett, 189 S.W.3d at 273.
 The trial judge told the two jurors who were holding out that "we do have a problem with both of
 you" and asked whether they could change their votes. Id., 189 S.W.3d at 274. After the trial
 judge sent the jury back to deliberate, defense counsel moved for a mistrial. Id., 189 S.W.3d at
 275. The Court of Criminal Appeals held that the defendant did not waive error by failing to

                                                -13-
object to the improper polling. Id. at 278. Further, it concluded that the defendant was excused
from objecting to the trial court's statement and requesting an instruction to disregard because
that could not eliminate the harm that had already been done. Id. The court went on to affirm

the court of appeals' decision which held that the trial court abused its discretion by denying the
defendant's motion for a mistrial. Id. at 278.

       We agree with Appellant that an objection is not required to preserve error in every
instance of an improper comment by a trial court, but a party must preserve error by making a
timely, specific request and the trial court must refuse that request. See Young, 137 S.W.3d at69
(stating that "the essential requirement is a timely, specific request that the trial court refuses").
In both Young and Barnett, the defendant preserved error by moving for a mistrial. Appellant
never brought the claimed error to the trial court's attention by any of the accepted methods of
preserving error including by moving for a mistrial. Consequently, Appellant waived his
complaint. Issue Three is overruled.

                            MODIFICATION OF THE JUDGMENT

        The State requests that we reform the judgments to reflect that the trial court implicitly
 found the enhancement paragraph true. Counts III and IV alleged that Appellant had been

 previously convicted of felony theft in cause number 20060D01320 in the 243rd District Court
 ofEl Paso County on December 22, 2009. The judgment for each of these counts reflects "N/A"

 in the section designated for the finding on the enhancement paragraph. The record, however,
 reflects that the trial court made an implicit finding of true. At the beginning of the punishment

 phase, Appellant's attorney stated that he would stipulate to the prior convictions. The parties

                                                 -14-
and the trial court engaged in a discussion whether the stipulation needed to be in writing and the

prosecutor stated she would reduce the stipulation to writing during a break. The record does not

include the written stipulation. The State subsequently introduced evidence of Appellant's prior

convictions, including the one utilized in the enhancement paragraph of Counts III and IV,

without objection. At the conclusion of the punishment phase, and after sentencing Appellant to

serve twenty years, the trial judge explained that obstruction is a third-degree felony but the

punishment range was enhanced by the prior felony conviction to a second-degree felony. We
conclude thatthe trial court impliedly found the enhancement paragraph related to Counts III and

IV to be true. Accordingly, we modify the judgment to reflect that the trial court found the

enhancement paragraph to be true. See Torres v. State, 391 S.W.3d 179, 185 (Tex.App.-

Houston [1st Dist.] 2012, pet. ref d)(modifying judgment to reflect that the defendant pleaded

true and the trial court impliedly found each enhancement paragraph to be true). Having

overruled all three of Appellant's points of error, we affirm the judgment of the trial court as so

modified.



August 12, 2015
                                       ANN CRAWFORD McCLURE, Chief Justice

 Before McClure, C.J., Rivera, and Rodriguez, JJ.
 (Rivera, J., not participating)

 (Do Not Publish)




                                                 15-
                                             AFFIDAVIT


STATE OF TEXAS                        §
                                      §
COUNTY OF EL PASO                     §


        Before me, the undersigned authority, on this day personally appeared the undersigned
Affiant, who swore on oath that the following facts are true:

       "My name is Leticia Betancourt of El Paso, Texas. I am over the age of 18 and of sound
mind. I have personalknowledge of the facts stated herein, and they are all true and correct.

       I was the fore person in the case styled The State of Texas v. Ramon Padilla, Cause No.
20110D02154. I distinctly heard the prosecution in closing say the defense had put no evidence
which, I thought we were not supposed to take into account. The other jurors heard this and
commented that since the defense had put no evidence the defendant must be guilty

       A second juror then stated the defendant looked evil and therefore he was guilty she did not
take any evidence into consideration and had made up her mind that the defendant was guilty.

       The judge on the third time she has checked in she gave us a speech and I felt that we were
forced to come up with a decision. We decided to split the hung jury on the two counts. The juror
discussed the need to get home as their basis for splitting the decision on the two counts that were
hung. I voted this way not because it was my vote, but because I felt we might be sequestered. I had
not seen nor spoken to my minor child, it was already late at night and the Judge would not let me
call my sitter and daycare arrangements were until 6:00 p.m.


       SIGNED on    April 1H        ,2012.        0
                                                 olth*hJb^
                                              LETICIA BETANCOURT



       SUBSCRIBED AND SWORN TO before me on April                    , 2012.



                                                                   k\UL,
                                              Notary Public-**
                                                             ^           s^»!i»'«f;.
                                              State ofTEX AS         ^^|$^%>